Cite as 2016 Ark. App. 188


               ARKANSAS COURT OF APPEALS
                                      DIVISION I
                                     No. CV-15-947


                                              OPINION DELIVERED APRIL 6, 2016

 MICHELLE LAWSON
                            APPELLANT         APPEAL FROM THE ARKANSAS
                                              WORKERS’ COMPENSATION
 V.                                           COMMISSION
                                              [NO. G302843]
 PRATT & WHITNEY; AIG CLAIMS
                     APPELLEES                AFFIRMED



                        ROBERT J. GLADWIN, Chief Judge

      Appellant Michelle Lawson appeals the July 13, 2015 opinion of the Arkansas

Workers’ Compensation Commission (“Commission”) that affirmed and adopted the

February 2, 2015 opinion of the Administrative Law Judge (ALJ). The ALJ found that

Lawson failed to meet her burden of proving by a preponderance of the evidence that she

is entitled to additional medical treatment/pain management or payment for medications

from Dr. Karl Haws for her March 18, 2013 compensable lumbar injury. Lawson argues

that the Commission’s opinion is not supported by substantial evidence. Having reviewed

the evidence presented, we disagree and affirm by issuing this memorandum opinion.

      We may issue memorandum opinions in any or all of the following cases:

      (a) Where the only substantial question involved is the sufficiency of the evidence;

      (b) Where the opinion, or findings of fact and conclusions of law, of the trial court
      or agency adequately explain the decision and we affirm;
                               Cite as 2016 Ark. App. 188

      (c) Where the trial court or agency does not abuse its discretion and that is the only
      substantial issue involved; and

      (d) Where the disposition of the appeal is clearly controlled by a prior holding of this
      court or the Arkansas Supreme Court and we do not find that our holding should be
      changed or that the case should be certified to the supreme court.

In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985).

      This case falls within categories (a) and (b). The only substantial question on appeal

is whether the Commission’s opinion was supported by sufficient evidence. A review of the

record reflects that it was. Further, the opinion of the ALJ, adopted by the Commission,

adequately explained the decision reached. Accordingly, we affirm by memorandum

opinion.

      Affirmed.

      HARRISON and WHITEAKER, JJ., agree.
      Tolley & Brooks, P.A., by: Evelyn E. Brooks, for appellant.
      Worley, Wood & Parrish, P.A., by: Jarrod S. Parrish, for appellees.




                                             2